Citation Nr: 0709898	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-32 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected residuals of fractures of the middle 
(3rd) and little (5th) fingers of the right (major) hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1980 to May 
1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO granted service connection for 
status post fractures of the right middle and little fingers, 
and assigned an initial combined evaluation of 10 percent, 
effective from September 24, 2002.  The veteran disagrees 
with the initial 10 percent rating assigned for the status 
post fractures of the right middle and little fingers, 
arguing that a 20 percent rating is warranted.


FINDING OF FACT

The veteran's service-connected status post fractures of the 
middle and little fingers of the right (major) hand have been 
manifested by an overall disability picture that more nearly 
approximates unfavorable ankylosis, since the effective date 
of service connection.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 20 
percent, but no higher, for the service-connected status post 
fractures of the middle and little fingers of the right hand 
have been met since the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5219 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the RO sent a duty-to-assist letters to 
the veteran in October 2002 and August 2003, prior to the 
initial unfavorable rating of September 2003.  Therefore, 
there was no defect with respect to the timing of the duty-
to-assist letters.  Moreover, as the benefit sought on appeal 
is granted, no further assistance in developing the facts 
pertinent to his claim for increase is required.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the initial 
rating is being increased, to the percentage requested by the 
veteran, there can be no possibility of prejudice to the 
veteran in proceeding with the decision at this juncture.  

II.  Increased Ratings

The veteran seeks an initial rating in excess of 10 percent 
for the service-connected status post fractures of the right 
middle and little fingers.  Specifically, the veteran 
maintains that a 20 percent rating is warranted for the 
service-connected disability based on his private doctor's 
conclusion that his right middle and ring fingers are 
unfavorably ankylosed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  

Evaluation of ankylosis or limitation of motion of single or 
multiple digits of the hand is governed by the rating 
criteria at 38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 
5230 (2006).  

For ankylosis and/or limitation of motion of individual 
digits, a 10 percent rating is assigned for unfavorable or 
favorable ankylosis of the long finger.  Code 5226.  
Unfavorable or favorable ankylosis of the ring or little 
finger warrants a 0 percent rating.  Code 5227.  For 
limitation of motion of the index or long (middle) finger, a 
10 percent evaluation is warranted with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  With a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees, a 0 percent rating is 
warranted.  Code 5229.  A 0 percent evaluation is assigned 
for any limitation of motion in the ring or little finger.  
Code 5230.  

Favorable ankylosis of the middle and little fingers warrants 
a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5223.  

Unfavorable ankylosis of the middle and little fingers 
warrants a 20 percent rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5219.

Historically, the veteran was granted service connection for 
status post fractures of the right middle and little fingers.  
An initial 10 percent rating was assigned based on a VA 
examination in February 2003.  On examination, the right hand 
strength was diminished at 4/5.  Weakness was also noted.  
Motion of the DIP joint was limited to 75 degrees of flexion, 
and the PIP joint revealed partial flexion ankylosis at -20 
degrees.  Limitation of motion was also noted in the little 
finger.  X-rays revealed arthritis.  The examiner concluded 
that the veteran had residual pain, limited range of motion 
and partial ankylosis of the third finger proximal 
interphalangeal joint, and moderate bony prominence, 
tenderness in the right fifth metacarpophalangeal joint, 
limited range of motion and diminished manual dexterity and 
degenerative arthritis.  The examiner also noted that the 
veteran was limited in pushing, pulling and twisting, and was 
limited in extended writing.  The veteran had difficulty with 
buttoning and unbuttoning.  

Although the examiner indicated that the veteran had 
"partial" ankylosis, there remained a question as to 
whether the ankylosis was favorable or unfavorable.  

The veteran has always maintained that he has unfavorable 
ankylosis of his middle and little fingers of the right hand.  
In support of his claim, the veteran submitted a memorandum 
from his private doctor, Dr. Thurman, in August 2004.  The 
letter explained that the veteran had been a patient of Dr. 
Thurman since March 2004 and that the veteran suffered from 
unfavorable ankylosis of the middle and little fingers of his 
right hand.  On physical examination, the veteran had limited 
range of motion and swelling in the middle phalanx.  Dr. 
Thurman also pointed out that x-ray evidence showed 
osteoarthritic changes and that his fingers were in a non-
neutral position.  

Based on the private and VA examinations, the Board finds 
that the criteria for the assignment of an initial 20 percent 
rating for the service-connected status post fractures of the 
middle and little fingers of the right hand have been met in 
this case.  The veteran's private doctor noted that the 
veteran had unfavorable ankylosis based on x-ray studies 
showing a non-neutral position of those fingers.  
Additionally, the VA examiner indeed confirmed the finding of 
ankylosis.  Although the VA examiner never specifically 
identified whether the ankylosis was favorable or 
unfavorable, it appears that the RO equated "partial" 
ankylosis with favorable ankylosis, and did not consider the 
possibility that "partial" may have meant only part of the 
finger was ankylosed and that the ankylosis might be 
unfavorable, or in a non-neutral position.  

Thus, the Board finds that it is at least as likely as not 
that the veteran's ankylosis is unfavorable.  That 
notwithstanding, the VA examiner explained that, in addition 
to the ankylosis, the veteran had pain, arthritis, and 
limited motion of the right middle and little fingers, as 
well as a moderate bony prominence in the right little 
finger, which creates additional function limitation of the 
right hand.  

Based on the entire record, the Board finds that the 
veteran's right middle and little fingers function as if they 
were in a state of unfavorable ankylosis, even given the 
finding that the veteran's ankylosis is partial, in that it 
does not necessarily affect all the joints of the middle 
and/or the little fingers.  Moreover, the evidence supports a 
finding that the veteran has additional function limitation 
due to pain and decreased strength.  Therefore, the two 
fingers should be evaluated as unfavorably ankylosed, which 
warrants the assignment of a 20 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5219.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected status post 
fractures of the right middle and little fingers as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, it does not appear that the disability 
has significantly changed since the effective date of service 
connection, and at no time since service has the service-
connected disability been more disabling than as currently 
rated.

The Board has also considered the application of other 
diagnostic codes, which relate to the veteran's disability.  
However, the diagnostic codes that relate to favorable 
ankylosis, ankylosis of individual digits, and limitation of 
motion of individual digits provide for a rating no higher 
than the current 20 percent, by rating the digits either 
separately or combined.  38 C.F.R. § 4.71a (Diagnostic Codes 
5223, 5227, and 5230).  Additionally, an evaluation of the 
fingers as amputated is not warranted.  The above 
determination is based upon consideration of applicable 
rating provisions.  Additionally, there is no showing that 
the service-connected status post fractures of the right 
middle and little fingers reflect so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2006).  In this case, there is no evidence 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 20 percent rating is granted for the service-
connected status post fractures of the right middle and 
little fingers, subject to the laws and regulations governing 
the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


